Case: 13-30348       Document: 00512438329         Page: 1     Date Filed: 11/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 12, 2013
                                     No. 13-30348
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM C. OSER,

                                                  Plaintiff-Appellant

v.

UNITED STATES PENITENTIARY POLLOCK; CAPTAIN CARTRETTE;
WARDEN MARTINEZ,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:12-CV-703


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       William C. Oser, federal prisoner # 22504-045, appeals from the dismissal
for failure to state a claim of his complaint pursuant to 28 U.S.C.
§§ 1915(e)(2)(B)(ii) and 1915A.              He contends that his placement in
administrative segregation at the United States Penitentiary (USP) in Pollock
Louisiana, and his placement in Special Housing Units (SHU) and a Special
Management Unit (SMU) at the USP in Lewisburg, Pennsylvania, violated the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30348     Document: 00512438329       Page: 2   Date Filed: 11/12/2013

                                    No. 13-30348

Due Process Clause.       He does not argue on appeal the district court’s
determination that his challenge to a portion of his placement in administrative
segregation as punishment for a disciplinary infraction was barred pursuant to
Edwards v. Balisok, 520 U.S. 641 (1997). He has therefore failed to brief that
issue for appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      We review dismissals for failure to state a claim under §§ 1915(e)(2)(B)(ii)
and 1915A de novo, applying the same standard used in reviewing a dismissal
under Federal Rule of Civil Procedure 12(b)(6). Samford v. Dretke, 562 F.3d 674,
678 (5th Cir. 2009); Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). “Factual
allegations must be enough to raise a right to relief above the speculative level
. . . on the assumption that all the allegations in the complaint are true (even if
doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal
quotation marks and citation omitted).
      Oser has not alleged facts indicating that his placement in any SHU or
SMU after the expiration of his disciplinary sentence imposed any atypical or
significant hardship in relation to the ordinary incidents of prison life. He
therefore failed to state a claim, and the district court did not err by dismissing
the complaint for failure to state a claim as to the claims based on confinement
in segregation See Sandin v. Conner, 515 U.S. 472, 484 (1995); Luken v. Scott,
71 F.3d 192, 193 (5th Cir. 1995).
      Oser states that he was subjected to “diesel therapy” in retaliation for
filing his complaint because he was transferred five times in seven months. He
alleges that “diesel therapy” is not an approved punishment. He does not allege
any facts to support these assertions and does not develop his argument any
further than merely stating it. The issue therefore has not been sufficiently
briefed to be considered. See Brinkmann, 813 F.2d at 748.
      Finally, the district court’s dismissal of Oser’s complaint counts as a strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,

                                         2
    Case: 13-30348    Document: 00512438329    Page: 3   Date Filed: 11/12/2013

                                No. 13-30348

387-88 (5th Cir. 1996). Oser is warned that if he accumulates three strikes, he
will not be allowed to proceed in forma pauperis (IFP) in any civil action or
appeal unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                      3